UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-7977


CHARLES A. BROWER,

                 Plaintiff - Appellant,

          v.

DR. JAMES SMITH,

                 Defendant – Appellee,

          and

ROY COOPER,

                 Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-ct-03240-BO)


Submitted:    March 17, 2016                 Decided:   March 22,2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles A. Brower, Appellant Pro Se.   Kelly Street Brown,
Elizabeth Pharr McCullough, YOUNG MOORE & HENDERSON, PA,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Charles     A.     Brower    appeals     the    district      court’s    order

granting Dr. James Smith’s summary judgment motion on Brower’s

42 U.S.C. § 1983 (2012) claims, and he has filed a motion for

appointment of counsel.           We have reviewed the record and find no

reversible      error.      Accordingly,       we    deny    Brower’s     motion    for

appointment of counsel and affirm the district court’s judgment.

See   Brower    v.     Smith,   No.   5:13-ct-03240-BO         (E.D.N.C.     Dec.    2,

2015).     We dispense with oral argument because the facts and

legal    contentions      are     adequately    presented      in   the    materials

before   this    court    and     argument   would     not    aid   the   decisional

process.



                                                                            AFFIRMED




                                         2